DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on May 16, 2022 have been fully considered but they are not persuasive. 
On page 14 of the applicant’s argument, the applicant argues that “More specifically, although the present application was filed on September 21, 2020, the present application also claimed the benefit of priority to U.S. Provisional Application No. 62/909,783, filed on October 3, 2019. Therefore, Applicant respectfully submits that the effective filing date of the pending claims was October 3, 2019.
However, Wang was published on September 30, 2021, which was after the effective filing
date of the present application (i.e., October 3, 2019). Therefore, Wang is not qualified as 102(a)(l)
reference. In addition, Wang was filed on May 6, 2020 and claimed the foreign priority (CN
20201024 7215. 0) filed on March 31, 2020, both of which were after the effective filing date of the
present application (i.e., October 3, 2019). Therefore, Wang is not qualified as 102(a)(2) reference.
Examiner respectfully disagrees with the applicant’s argument since the “claimed invention” is not entitled to the claimed the benefit of priority to U.S. Provisional Application No. 62/909,783, filed on October 3, 2019. In particular, the scope of the limitations disclosed in claim 1 has not been covered by the U.S. Provisional Application No. 62/909,783. More specifically, the provisional application merely discloses “change direct forward mechanism to sniffing mechanism” with Figures along with the brief description of the possibilities change mode and it covers only certain portions at best. Thus, Wang is qualified as 102(a)(2) since Wang was filed on May 6, 2020 and claimed the foreign priority (CN
20201024 7215. 0) filed on March 31, 2020, both of which were before the effective filing date of the
present application (i.e., August 11, 2020) for the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0303254) in view of Jorgovanovic (US 10,187,179).

Regarding claim 1, Wang discloses 
A multi-member Bluetooth device (100) utilized to operably conduct data transmission with a remote Bluetooth device (102), the multi-member Bluetooth device (100) comprising: 
a main Bluetooth circuit (110) (Fig. 1, ¶ [0042]: In PICONET1, the first speaker 101 as SNK1 is the master (M); ¶ [0046]: The first and second speakers may include but are not limited to loudspeakers which receive audio signals using radiofrequency waves rather than audio cables, such as earpiece, earbuds, earphones, headset, headphones, smart speakers, or devices that include speakers, such as mobile phones, laptops, etc.), comprising: 
a first Bluetooth communication circuit (111) (¶ [0046]: the first speaker SNK1 101 includes a first transceiver (XCVR1) 11; ¶ [0041]: The first wireless link 130 is implemented as a second Bluetooth piconet PICONET2, or as a combination of a second Bluetooth piconet PICONET2); 
a first packet parsing circuit (113), arranged to operably parse packets received by the first Bluetooth communication circuit (111) (¶ [0068]: FIG. 7 a diagrammatic representation of a processing environment 700 in the first speaker 101, 301, in accordance with some example embodiments. A diagrammatic representation of a processing environment 700 includes the processor 705, the processor 710 ... (e.g., a GPU, CPU or combination thereof)); ¶ [0041]: The first wireless link 130 is implemented as a second Bluetooth piconet PICONET2, or as a combination of a second Bluetooth piconet PICONET2); and 
a first control circuit (117) (¶ [0066]: FIG. 7 a diagrammatic representation of a processing environment 700 in the first speaker 101, 301, in accordance with some example embodiments. A diagrammatic representation of a processing environment 700 includes ... a processor 702 (e.g., a GPU, CPU or combination thereof)), coupled with the first Bluetooth communication circuit (111) (¶ [0046]: the first speaker SNK1 101 includes a first transceiver (XCVR1) 11; ¶ [0041]: The first wireless link 130 is implemented as a second Bluetooth piconet PICONET2, or as a combination of a second Bluetooth piconet PICONET2) and the first packet parsing circuit (113) (¶ [0068]: IG. 7 a diagrammatic representation of a processing environment 700 in the first speaker 101, 301, in accordance with some example embodiments. A diagrammatic representation of a processing environment 700 includes the processor 705, the processor 710 ... (e.g., a GPU, CPU or combination thereof); and 
an auxiliary Bluetooth circuit (120) (¶ [0042]: the second speaker 102 as SNK2 is the slave (S)), arranged to selectably operate at a sniffing mode (¶ [0044]: Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101) or a relay mode (¶ [0049]: After the master-slave role switch, in the post switch second wireless link 250 implemented as PICONET1′, the second speaker SNK2 becomes the master (M) and the first speaker becomes the slave (S)), the auxiliary Bluetooth circuit (120) comprising (¶ [0042]: the second speaker 102 as SNK2 is the slave (S)): 
a second Bluetooth communication circuit (121) (¶ [0046]: the second speaker SNK2 102 includes a second transceiver (XCVR2) 120); 
a second packet parsing circuit (123), arranged to operably parse packets received by the second Bluetooth communication circuit (121) (¶ [0072]: FIG. 8 is a diagrammatic representation of a processing environment 800 in the second speaker 102, 302, in accordance with some example embodiments. A diagrammatic representation of a processing environment 800 includes the processor 805, the processor 810, ... (e.g., a GPU, CPU or combination thereof); and 
a second control circuit (127) (¶ [0072]: FIG. 8 is a diagrammatic representation of a processing environment 800 in the second speaker 102, 302, in accordance with some example embodiments. A diagrammatic representation of a processing environment 800 includes ... a processor 802 (e.g., a GPU, CPU or combination thereof), coupled with the second Bluetooth communication circuit (121) and the second packet parsing circuit (123) (¶ [0044]: after the SNK1 101 is connected to SRC 103 via the PICONET2, SNK1 101 sends a set of parameters to SNK2 via PICONET1 to enable the SNK2 as the observer to sniff communication on PICONET2. Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101); 
wherein in a period during which the auxiliary Bluetooth circuit (120) operates at the sniffing mode (Fig. 1, ¶ [0044]: Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101), the first control circuit (117) utilizes the first Bluetooth communication circuit (111) to receive packets transmitted from the remote Bluetooth device (102) (¶ [0078]: , the first speaker 101, 301 acting as a master establishes a first wireless link 130, 330 with a data source 103, 303), and the second control circuit (127) (¶ [0072]: FIG. 8 is a diagrammatic representation of a processing environment 800 in the second speaker 102, 302, in accordance with some example embodiments. A diagrammatic representation of a processing environment 800 includes ... a processor 802 (e.g., a GPU, CPU or combination thereof) utilizes the second Bluetooth communication circuit (121) (121) (¶ [0046]: the second speaker SNK2 102 includes a second transceiver (XCVR2) 120) to sniff packets issued from the remote Bluetooth device (102) (¶ [0074]: The snooping module 822 operationally sniffs data transmission on the first wireless link 130); 
in a situation of that a quality parameter packets sniffed by of the auxiliary Bluetooth circuit (120) is lower than a predetermined threshold (¶ [0048]: A master-slave role switch is performed when the communication quality in the first wireless link 130 is lower than the communication quality in the enabled wireless link 140 and decreases to a pre-determined threshold value. The communication quality is determined by one or more parameters from a set of quality parameters, including but not limited to packets error rate, received signal strength indicator, and signal to noise ratio), the auxiliary Bluetooth circuit (120) switches from the sniffing mode to the relay mode (¶ [0049]: After the master-slave role switch, in the post switch second wireless link 250 implemented as PICONET1′, the second speaker SNK2 becomes the master (M) and the first speaker becomes the slave (S)); and 
in a period during which the auxiliary Bluetooth circuit (120) operates at the relay mode, the second control circuit (127) does not utilize the second Bluetooth communication circuit (121) to sniff packets issued from the remote Bluetooth device (102) (¶ [0049]: After the master-slave role switch, in the post switch second wireless link 250 implemented as PICONET1′, the second speaker SNK2 becomes the master (M) and the first speaker becomes the slave (S)), the first control circuit (117) utilizes the first Bluetooth communication circuit (111) to receive packets transmitted from the remote Bluetooth device (102), and utilizes the first Bluetooth communication to forward received packets to the auxiliary Bluetooth circuit (120) (¶ [0004]: the main speaker is configured to receive data from a data source and forward the data to another speaker to playback; ¶ [0042]: in PICONET1, the first speaker 101 as SNK1 is the master (M), and the second speaker 102 as SNK2 is the slave (S)), and the second control circuit (127) (¶ [0072]: FIG. 8 is a diagrammatic representation of a processing environment 800 in the second speaker 102, 302, in accordance with some example embodiments. A diagrammatic representation of a processing environment 800 includes ... a processor 802 (e.g., a GPU, CPU or combination thereof) utilizes the second Bluetooth communication circuit (121) (¶ [0046]: the second speaker SNK2 102 includes a second transceiver (XCVR2) 120) to receive packets forwarded from the first Bluetooth communication circuit (111) (¶ [0004]: the main speaker is configured to receive data from a data source and forward the data to another speaker to playback; ¶ [0042]: in PICONET1, the first speaker 101 as SNK1 is the master (M), and the second speaker 102 as SNK2 is the slave (S)).
Wang discloses all the subject matter of the claimed invention with the exception of throughput. Jorgovanovic from the same or similar fields of endeavor discloses throughput (col. 6, lines 49-56: computing device that provides the audio data 108 to the master device 102 via a Bluetooth or Wi-Fi Direct communication link. In other implementations, the master device 102 may access the audio data 108 from a data storage device in communication with the master device 102. The master device 102 may then provide the audio data 108 to the slave devices 106; col. 14, lines 39-46: based on one or more rules or threshold values, the device group module 426 may determine audio devices having a data throughput or other indication of signal quality that exceeds a threshold value, or audio devices having a packet error rate or predicted airtime use that is less than a threshold, and generate device group data 428 indicative of these audio devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by using a data throughput or packet error rate as n indication of signal quality of Jorgovanovic. The motivation would have been to offers a system and method for handing over communication between a primary in-ear device and a smartphone (or other device) to communication between a secondary in-ear device and the smartphone when the primary and/or secondary in-ear device detects occurrence of an event prompting the handover (¶ [0021]).

Regarding claim 2, Wang discloses 
wherein the first control circuit (117) or the second control circuit (127) calculates the quality parameter, and the first control circuit (117) or the second control circuit (127) compares the quality parameter with the predetermined threshold (¶ [0048]: A master-slave role switch is performed when the communication quality in the first wireless link 130 is lower than the communication quality in the enabled wireless link 140 and decreases to a pre-determined threshold value. The communication quality is determined by one or more parameters from a set of quality parameters, including but not limited to packets error rate, received signal strength indicator, and signal to noise ratio).
Wang discloses all the subject matter of the claimed invention with the exception of throughput. Jorgovanovic from the same or similar fields of endeavor discloses throughput (col. 6, lines 49-56: computing device that provides the audio data 108 to the master device 102 via a Bluetooth or Wi-Fi Direct communication link. In other implementations, the master device 102 may access the audio data 108 from a data storage device in communication with the master device 102. The master device 102 may then provide the audio data 108 to the slave devices 106; col. 14, lines 39-46: based on one or more rules or threshold values, the device group module 426 may determine audio devices having a data throughput or other indication of signal quality that exceeds a threshold value, or audio devices having a packet error rate or predicted airtime use that is less than a threshold, and generate device group data 428 indicative of these audio devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by using a data throughput or packet error rate as n indication of signal quality of Jorgovanovic. The motivation would have been to enhance the flexibility by using various types of indication of signal quality.

Regarding claim 9, Wang discloses 
A multi-member Bluetooth device (100) utilized to operably conduct data transmission with a remote Bluetooth device (102), the multi-member Bluetooth device (100) comprising: 
a main Bluetooth circuit (110) (Fig. 1, ¶ [0042]: In PICONET1, the first speaker 101 as SNK1 is the master (M); ¶ [0046]: The first and second speakers may include but are not limited to loudspeakers which receive audio signals using radiofrequency waves rather than audio cables, such as earpiece, earbuds, earphones, headset, headphones, smart speakers, or devices that include speakers, such as mobile phones, laptops, etc.), comprising: 
a first Bluetooth communication circuit (111) (¶ [0046]: the first speaker SNK1 101 includes a first transceiver (XCVR1) 11; ¶ [0041]: The first wireless link 130 is implemented as a second Bluetooth piconet PICONET2, or as a combination of a second Bluetooth piconet PICONET2); 
a first packet parsing circuit (113), arranged to operably parse packets received by the first Bluetooth communication circuit (111) (¶ [0068]: FIG. 7 a diagrammatic representation of a processing environment 700 in the first speaker 101, 301, in accordance with some example embodiments. A diagrammatic representation of a processing environment 700 includes the processor 705, the processor 710 ... (e.g., a GPU, CPU or combination thereof)); ¶ [0041]: The first wireless link 130 is implemented as a second Bluetooth piconet PICONET2, or as a combination of a second Bluetooth piconet PICONET2); and 
a first control circuit (117) (¶ [0066]: FIG. 7 a diagrammatic representation of a processing environment 700 in the first speaker 101, 301, in accordance with some example embodiments. A diagrammatic representation of a processing environment 700 includes ... a processor 702 (e.g., a GPU, CPU or combination thereof)), coupled with the first Bluetooth communication circuit (111) (¶ [0046]: the first speaker SNK1 101 includes a first transceiver (XCVR1) 11; ¶ [0041]: The first wireless link 130 is implemented as a second Bluetooth piconet PICONET2, or as a combination of a second Bluetooth piconet PICONET2) and the first packet parsing circuit (113) (¶ [0068]: IG. 7 a diagrammatic representation of a processing environment 700 in the first speaker 101, 301, in accordance with some example embodiments. A diagrammatic representation of a processing environment 700 includes the processor 705, the processor 710 ... (e.g., a GPU, CPU or combination thereof); and 
an auxiliary Bluetooth circuit (120) (¶ [0042]: the second speaker 102 as SNK2 is the slave (S)), arranged to selectably operate at a sniffing mode (¶ [0044]: Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101) or a relay mode (¶ [0049]: After the master-slave role switch, in the post switch second wireless link 250 implemented as PICONET1′, the second speaker SNK2 becomes the master (M) and the first speaker becomes the slave (S)), the auxiliary Bluetooth circuit (120) comprising (¶ [0042]: the second speaker 102 as SNK2 is the slave (S)): 
a second Bluetooth communication circuit (121) (¶ [0046]: the second speaker SNK2 102 includes a second transceiver (XCVR2) 120); 
a second packet parsing circuit (123), arranged to operably parse packets received by the second Bluetooth communication circuit (121) (¶ [0072]: FIG. 8 is a diagrammatic representation of a processing environment 800 in the second speaker 102, 302, in accordance with some example embodiments. A diagrammatic representation of a processing environment 800 includes the processor 805, the processor 810, ... (e.g., a GPU, CPU or combination thereof); and 
a second control circuit (127) (¶ [0072]: FIG. 8 is a diagrammatic representation of a processing environment 800 in the second speaker 102, 302, in accordance with some example embodiments. A diagrammatic representation of a processing environment 800 includes ... a processor 802 (e.g., a GPU, CPU or combination thereof), coupled with the second Bluetooth communication circuit (121) and the second packet parsing circuit (123) (¶ [0044]: after the SNK1 101 is connected to SRC 103 via the PICONET2, SNK1 101 sends a set of parameters to SNK2 via PICONET1 to enable the SNK2 as the observer to sniff communication on PICONET2. Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101); 
wherein in a period during which the auxiliary Bluetooth circuit (120) operates at the sniffing mode (Fig. 1, ¶ [0044]: Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101), the first control circuit (117) utilizes the first Bluetooth communication circuit (111) to receive packets transmitted from the remote Bluetooth device (102) (¶ [0078]: , the first speaker 101, 301 acting as a master establishes a first wireless link 130, 330 with a data source 103, 303), and the second control circuit (127) (¶ [0072]: FIG. 8 is a diagrammatic representation of a processing environment 800 in the second speaker 102, 302, in accordance with some example embodiments. A diagrammatic representation of a processing environment 800 includes ... a processor 802 (e.g., a GPU, CPU or combination thereof) utilizes the second Bluetooth communication circuit (121) (121) (¶ [0046]: the second speaker SNK2 102 includes a second transceiver (XCVR2) 120) to sniff packets issued from the remote Bluetooth device (102) (¶ [0074]: The snooping module 822 operationally sniffs data transmission on the first wireless link 130); 
in a situation of that a quality parameter packets sniffed by of the auxiliary Bluetooth circuit (120) is lower than a predetermined threshold (¶ [0048]: A master-slave role switch is performed when the communication quality in the first wireless link 130 is lower than the communication quality in the enabled wireless link 140 and decreases to a pre-determined threshold value. The communication quality is determined by one or more parameters from a set of quality parameters, including but not limited to packets error rate, received signal strength indicator, and signal to noise ratio), the auxiliary Bluetooth circuit (120) switches from the sniffing mode to the relay mode (¶ [0049]: After the master-slave role switch, in the post switch second wireless link 250 implemented as PICONET1′, the second speaker SNK2 becomes the master (M) and the first speaker becomes the slave (S)); and 
in a period during which the auxiliary Bluetooth circuit (120) operates at the relay mode, the second control circuit (127) does not utilize the second Bluetooth communication circuit (121) to sniff packets issued from the remote Bluetooth device (102) (¶ [0049]: After the master-slave role switch, in the post switch second wireless link 250 implemented as PICONET1′, the second speaker SNK2 becomes the master (M) and the first speaker becomes the slave (S)), the first control circuit (117) utilizes the first Bluetooth communication circuit (111) to receive packets transmitted from the remote Bluetooth device (102), and utilizes the first Bluetooth communication to forward received packets to the auxiliary Bluetooth circuit (120) (¶ [0004]: the main speaker is configured to receive data from a data source and forward the data to another speaker to playback; ¶ [0042]: in PICONET1, the first speaker 101 as SNK1 is the master (M), and the second speaker 102 as SNK2 is the slave (S)), and the second control circuit (127) (¶ [0072]: FIG. 8 is a diagrammatic representation of a processing environment 800 in the second speaker 102, 302, in accordance with some example embodiments. A diagrammatic representation of a processing environment 800 includes ... a processor 802 (e.g., a GPU, CPU or combination thereof) utilizes the second Bluetooth communication circuit (121) (¶ [0046]: the second speaker SNK2 102 includes a second transceiver (XCVR2) 120) to receive packets forwarded from the first Bluetooth communication circuit (111) (¶ [0004]: the main speaker is configured to receive data from a data source and forward the data to another speaker to playback; ¶ [0042]: in PICONET1, the first speaker 101 as SNK1 is the master (M), and the second speaker 102 as SNK2 is the slave (S)).
Wang discloses all the subject matter of the claimed invention with the exception of throughput. Jorgovanovic from the same or similar fields of endeavor discloses throughput (col. 6, lines 49-56: computing device that provides the audio data 108 to the master device 102 via a Bluetooth or Wi-Fi Direct communication link. In other implementations, the master device 102 may access the audio data 108 from a data storage device in communication with the master device 102. The master device 102 may then provide the audio data 108 to the slave devices 106; col. 14, lines 39-46: based on one or more rules or threshold values, the device group module 426 may determine audio devices having a data throughput or other indication of signal quality that exceeds a threshold value, or audio devices having a packet error rate or predicted airtime use that is less than a threshold, and generate device group data 428 indicative of these audio devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by using a data throughput or packet error rate as n indication of signal quality of Jorgovanovic. The motivation would have been to offers a system and method for handing over communication between a primary in-ear device and a smartphone (or other device) to communication between a secondary in-ear device and the smartphone when the primary and/or secondary in-ear device detects occurrence of an event prompting the handover (¶ [0021]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0303254) in view of Jorgovanovic (US 10,187,179) as applied to claim 2, and further in view of Srivastava et al. (US 2020/0252993).

 Regarding claim 3, Wang discloses 
wherein the second control circuit (127) is further arranged to operably calculate the throughput, and arranged to operably comparethe throughput with the predetermined threshold (¶ [0060]: the first speaker and the second speaker compare and determine when the communication quality in the first wireless link is less than the communication quality in the enabled wireless link, and the communication quality in the first wireless link decreases below a threshold value);
wherein if the quality parameter is lower than the predetermined threshold (¶ [0048]: A master-slave role switch is performed when the communication quality in the first wireless link 130 is lower than the communication quality in the enabled wireless link 140 and decreases to a pre-determined threshold value. The communication quality is determined by one or more parameters from a set of quality parameters, including but not limited to packets error rate, received signal strength indicator, and signal to noise ratio), ... the main Bluetooth circuit (110) to permit the auxiliary Bluetooth circuit (120) to switch from the sniffing mode to the relay mode (Fig. 1, ¶ [0044]: Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101; ¶ [0058]: Those skilled in the art will appreciate that although the specific example in FIG. 5 shows that the first speaker is the master and the second speaker is the slave before the role switch; ¶ [0060]: the second speaker 503 as the new master sends communication parameters to the first speaker 501 as the new slave).
Wang discloses all the subject matter of the claimed invention with the exception of throughput. Jorgovanovic from the same or similar fields of endeavor discloses throughput (col. 6, lines 49-56: computing device that provides the audio data 108 to the master device 102 via a Bluetooth or Wi-Fi Direct communication link. In other implementations, the master device 102 may access the audio data 108 from a data storage device in communication with the master device 102. The master device 102 may then provide the audio data 108 to the slave devices 106; col. 14, lines 39-46: based on one or more rules or threshold values, the device group module 426 may determine audio devices having a data throughput or other indication of signal quality that exceeds a threshold value, or audio devices having a packet error rate or predicted airtime use that is less than a threshold, and generate device group data 428 indicative of these audio devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by using a data throughput or packet error rate as n indication of signal quality of Jorgovanovic. The motivation would have been to enhance the flexibility by using various types of indication of signal quality.
Wang  in view of Jorgovanovic discloses all the subject matter of the claimed invention with the exception of the second control circuit (127) transmits a mode-switching request to the first Bluetooth communication circuit (111) through the second Bluetooth communication circuit (121) so as to request the main Bluetooth circuit (110) to permit the auxiliary Bluetooth circuit (120) to switch ... to the relay mode. Srivastava from the same or similar fields of endeavor discloses the second control circuit (127) transmits a mode-switching request to the first Bluetooth communication circuit (111) through the second Bluetooth communication circuit (121) so as to request the main Bluetooth circuit (110) to permit the auxiliary Bluetooth circuit (120) to switch ... to the relay mode (¶ [0040]: if the master device, the slave device, or the source device, determines that the remaining battery charge at the master device is below a threshold charge value, or is less than a remaining battery charge at the slave device, the master device may initiate a role switch request. In another example, role switches may occur if the link quality between the source device and the slave device is better than the link quality between the source device and the master device, one of the devices may initiate a role switch request; ¶ [0042]: By executing the role switch commands defined in the Bluetooth link management protocol (LMP), the master device can request a role switch with the slave device ... the role switch may be initiated by the slave device, in which the slave device sends a Bluetooth slot boundary timing signal, such as “LMP_slot_offset,” followed by a switch request, such as “LMP_switch_req,” whereby the master device may respond with an acceptance command, such as with “LMP accepted.). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by initiating by either the slave or the master, the role switch if the link quality between the source device and the slave device is better than the link quality between the source device and the master device of Srivastava. The motivation would have been to improve the reliability of the audio stream while balancing power consumption among the Bluetooth stereo earbud pair (Srivastava ¶ [0004]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0303254) in view of Jorgovanovic (US 10,187,179) as applied to claim 2, and further in view of Jorgovanovic et al. (US 2020/0053611, hereinafter Jorgovanovic’611).

Regarding claim 4, Wang discloses 
wherein the second control circuit (127) is further arranged to operably calculate the quality parameter (¶ [0060]: the first speaker and the second speaker compare and determine when the communication quality in the first wireless link is less than the communication quality in the enabled wireless link, and the communication quality in the first wireless link decreases below a threshold value), and ... the first control circuit (117) is further arranged to operably compare the throughput with the predetermined threshold; wherein if the throughput is lower than the predetermined threshold, the first control circuit (117) transmits a mode-switching instruction to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111) so as to instruct the auxiliary Bluetooth circuit (120) to switch from the sniffing mode to the relay mode (Fig. 1, ¶ [0044]: Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101; ¶ [0060]: In operation 616, the first speaker 601 determines when the communication quality of the first wireless link decreases to a threshold value. When the condition is met in the operation 616, in operation 618, the first speaker 601 sends communication parameters to the second speaker 603. In operation 620, the first speaker 601 requests the master-slave (M/S) role switch from the second speaker 603. In operation 622, the second speaker 603 accepts the request to perform an M/S role switch. In operation 624, the M/S role switch is performed);
Wang discloses all the subject matter of the claimed invention with the exception of throughput. Jorgovanovic from the same or similar fields of endeavor discloses throughput (col. 6, lines 49-56: computing device that provides the audio data 108 to the master device 102 via a Bluetooth or Wi-Fi Direct communication link. In other implementations, the master device 102 may access the audio data 108 from a data storage device in communication with the master device 102. The master device 102 may then provide the audio data 108 to the slave devices 106; col. 14, lines 39-46: based on one or more rules or threshold values, the device group module 426 may determine audio devices having a data throughput or other indication of signal quality that exceeds a threshold value, or audio devices having a packet error rate or predicted airtime use that is less than a threshold, and generate device group data 428 indicative of these audio devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by using a data throughput or packet error rate as n indication of signal quality of Jorgovanovic. The motivation would have been to enhance the flexibility by using various types of indication of signal quality.
Wang  in view of Jorgovanovic discloses all the subject matter of the claimed invention with the exception of wherein the second control circuit (127) is further arranged to operably calculate the quality parameter, and arranged to operably transmit the throughput to the first Bluetooth communication circuit (111) through the second Bluetooth communication circuit (121), and the first control circuit (117) is further arranged to operably compare the quality parameter with the predetermined threshold; wherein if the throughput is lower than the predetermined threshold, the first control circuit (117) transmits a mode-switching instruction to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111) so as to instruct the auxiliary Bluetooth circuit (120) to switch from the sniffing mode to the relay mode. Jorgovanovic’611 from the same or similar fields of endeavor discloses wherein the second control circuit (127) is further arranged to operably calculate the quality parameter (¶ [0054]: the second device 110b determines the second signal quality metric Q.sub.2 without establishing the third wireless connection 114c by monitoring the wireless signal 113—this process may be referred to as “sniffing” or “snooping”), and arranged to operably transmit the quality parameter to the first Bluetooth communication circuit (111) through the second Bluetooth communication circuit (121) (¶ [0056]: the second device 110b may determine and send (524) the second signal quality metric(s) Q.sub.2 to the first device 110a at periodic intervals, such as once every 100 milliseconds), and the first control circuit (117) is further arranged to operably compare the quality parameter with the predetermined threshold; wherein if the quality parameter is lower than the predetermined threshold (¶ [0058]: the first device 110a compares (530) the first signal quality metric(s) Q.sub.1 and the second signal quality metric(s) Q.sub.2. If the second signal quality metric(s) Q.sub.2 indicates a better signal quality than the first signal quality metric(s) Q.sub.1, the first device 110a determines (532) that a handover trigger is detected and sends (512)—with reference also to FIG. 5A—a role-switch command to the second device 110a), the first control circuit (117) transmits a mode-switching instruction to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111) so as to instruct the auxiliary Bluetooth circuit (120) to switch from the sniffing mode to the relay mode (¶ [0054]: the second device 110b determines the second signal quality metric Q.sub.2 without establishing the third wireless connection 114c by monitoring the wireless signal 113—this process may be referred to as “sniffing” or “snooping”; ¶ [0070]: The first device may send second data corresponding to role-switch command 616 to the second device 110b, and the second device 110b may send a confirmation of receipt 618 in response. The role-switch command 616 may include, for example, a command informing the second device 110b to begin the handover process). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by receiving, by the master device, sniffed quality metric to the master device from the slave device and sending the role-switch command to the slave device by comparing the sniffed quality metric with the threshold of Jorgovanovic’611. The motivation would have been to offers a system and method for handing over communication between a primary in-ear device and a smartphone (or other device) to communication between a secondary in-ear device and the smartphone when the primary and/or secondary in-ear device detects occurrence of an event prompting the handover (Jorgovanovic’611 ¶ [0021]).

Regarding claim 5, Wang discloses all the subject matter of the claimed invention with the exception of throughput. Jorgovanovic from the same or similar fields of endeavor discloses throughput (col. 6, lines 49-56: computing device that provides the audio data 108 to the master device 102 via a Bluetooth or Wi-Fi Direct communication link. In other implementations, the master device 102 may access the audio data 108 from a data storage device in communication with the master device 102. The master device 102 may then provide the audio data 108 to the slave devices 106; col. 14, lines 39-46: based on one or more rules or threshold values, the device group module 426 may determine audio devices having a data throughput or other indication of signal quality that exceeds a threshold value, or audio devices having a packet error rate or predicted airtime use that is less than a threshold, and generate device group data 428 indicative of these audio devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by using a data throughput or packet error rate as n indication of signal quality of Jorgovanovic. The motivation would have been to enhance the flexibility by using various types of indication of signal quality.
Wang  in view of Jorgovanovic discloses all the subject matter of the claimed invention with the exception of wherein in a period during which the auxiliary Bluetooth circuit (120) operates at the sniffing mode, the first control circuit (117) is further arranged to operably transmit packets issued from the remote Bluetooth device (102) but missed by the second Bluetooth communication circuit (121) to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111). Jorgovanovic’611 from the same or similar fields of endeavor discloses wherein in a period during which the auxiliary Bluetooth circuit (120) operates at the sniffing mode, the first control circuit (117) is further arranged to operably transmit packets issued from the remote Bluetooth device (102) but missed by the second Bluetooth communication circuit (121) to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111) (¶ [0054]: the second device 110b determines (522) a second signal quality metric Q.sub.2 corresponding to a signal quality of a received wireless signal 113 from the third device 112. As mentioned above, the signal quality metric may be a packet error rate (PER), a received signal strength indication (RSSI) ... The PER may be computed by determining a number of dropped, damaged, or otherwise missing or defective packets (received from the third device 112 via the second wireless connection 114) in a number of received packets, such as 100 packets ... the second device 110b determines the second signal quality metric Q.sub.2 without establishing the third wireless connection 114c by monitoring the wireless signal 113—this process may be referred to as “sniffing” or “snooping.”; [0056]: the second device 110b may determine and send (524) the second signal quality metric(s) Q.sub.2 to the first device 110a at periodic intervals, such as once every 100 milliseconds; ¶ [0058]: the first device 110a compares (530) the first signal quality metric(s) Q.sub.1 and the second signal quality metric(s) Q.sub.2. If the second signal quality metric(s) Q.sub.2 indicates a better signal quality than the first signal quality metric(s) Q.sub.1, the first device 110a determines (532) that a handover trigger is detected and sends (512)—with reference also to FIG. 5A—a role-switch command to the second device 110a; [0070]: The first device may send second data corresponding to role-switch command 616 to the second device 110b, and the second device 110b may send a confirmation of receipt 618 in response. The role-switch command 616 may include, for example, a command informing the second device 110b to begin the handover process). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by receiving, by the master device, sniffed quality metric to the master device from the slave device and sending the role-switch command to the slave device by comparing the sniffed quality metric (e.g., The PER may be computed by determining a number of dropped, damaged, or otherwise missing or defective packets (received from the third device via the second wireless connection) in a number of received packets, etc. with the threshold of Jorgovanovic’611. The motivation would have been to offers a system and method for handing over communication between a primary in-ear device and a smartphone (or other device) to communication between a secondary in-ear device and the smartphone when the primary and/or secondary in-ear device detects occurrence of an event prompting the handover (Jorgovanovic’611 ¶ [0021]).

Regarding claim 6, Wang discloses 
wherein in a period during which the auxiliary Bluetooth circuit (120) operates at the sniffing mode (Fig. 1, ¶ [0044]: Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101; ¶ [0058]: Those skilled in the art will appreciate that although the specific example in FIG. 5 shows that the first speaker is the master and the second speaker is the slave before the role switch), the first control circuit (117) calculates the quality parameter, and compares the throughput with the predetermined threshold; wherein if the throughput is lower than the predetermined threshold (¶ [0060]: the first speaker and the second speaker compare and determine when the communication quality in the first wireless link is less than the communication quality in the enabled wireless link, and the communication quality in the first wireless link decreases below a threshold value), the first control circuit (117) transmits a mode-switching instruction to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111) so as to instruct the auxiliary Bluetooth circuit (120) to switch from the sniffing mode to the relay mode (¶ [0044]: Those skilled in the art shall appreciate that SNK2 102 may be configured to sniff via the enabled wireless link 140 the data packets transmitted in the first wireless link 130 upon receiving the set of communication parameters from SNK1 101; ¶ [0060]: When the condition in operation 522 is met, in operation 524, the first speaker 501 sends communication parameters to the second speaker 503. In operation 526, the first speaker 501 requests a master-slave (M/S) role switch from the second speaker 503).
Wang discloses all the subject matter of the claimed invention with the exception of throughput. Jorgovanovic from the same or similar fields of endeavor discloses throughput (col. 6, lines 49-56: computing device that provides the audio data 108 to the master device 102 via a Bluetooth or Wi-Fi Direct communication link. In other implementations, the master device 102 may access the audio data 108 from a data storage device in communication with the master device 102. The master device 102 may then provide the audio data 108 to the slave devices 106; col. 14, lines 39-46: based on one or more rules or threshold values, the device group module 426 may determine audio devices having a data throughput or other indication of signal quality that exceeds a threshold value, or audio devices having a packet error rate or predicted airtime use that is less than a threshold, and generate device group data 428 indicative of these audio devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by using a data throughput or packet error rate as n indication of signal quality of Jorgovanovic. The motivation would have been to enhance the flexibility by using various types of indication of signal quality.
Wang  in view of Jorgovanovic discloses all the subject matter of the claimed invention with the exception of the first control circuit (117) calculates the throughput according to a frequency of that the first control circuit (117) transmits missed packets to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111). Jorgovanovic’611 from the same or similar fields of endeavor discloses the first control circuit (117) calculates the quality parameter according to a frequency of that the first control circuit (117) transmits missed packets to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111) (¶ [0054]: the second device 110b determines (522) a second signal quality metric Q.sub.2 corresponding to a signal quality of a received wireless signal 113 from the third device 112. As mentioned above, the signal quality metric may be a packet error rate (PER), a received signal strength indication (RSSI) ... The PER may be computed by determining a number of dropped, damaged, or otherwise missing or defective packets (received from the third device 112 via the second wireless connection 114) in a number of received packets, such as 100 packets ... the second device 110b determines the second signal quality metric Q.sub.2 without establishing the third wireless connection 114c by monitoring the wireless signal 113—this process may be referred to as “sniffing” or “snooping.”; [0056]: the second device 110b may determine and send (524) the second signal quality metric(s) Q.sub.2 to the first device 110a at periodic intervals, such as once every 100 milliseconds; ¶ [0058]: the first device 110a compares (530) the first signal quality metric(s) Q.sub.1 and the second signal quality metric(s) Q.sub.2. If the second signal quality metric(s) Q.sub.2 indicates a better signal quality than the first signal quality metric(s) Q.sub.1, the first device 110a determines (532) that a handover trigger is detected and sends (512)—with reference also to FIG. 5A—a role-switch command to the second device 110a; [0070]: The first device may send second data corresponding to role-switch command 616 to the second device 110b, and the second device 110b may send a confirmation of receipt 618 in response. The role-switch command 616 may include, for example, a command informing the second device 110b to begin the handover process). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wang by receiving, by the master device, sniffed quality metric to the master device from the slave device and sending the role-switch command to the slave device by comparing the sniffed quality metric (e.g., The PER may be computed by determining a number of dropped, damaged, or otherwise missing or defective packets (received from the third device via the second wireless connection) in a number of received packets, etc. with the threshold of Jorgovanovic’611. The motivation would have been to offers a system and method for handing over communication between a primary in-ear device and a smartphone (or other device) to communication between a secondary in-ear device and the smartphone when the primary and/or secondary in-ear device detects occurrence of an event prompting the handover (Jorgovanovic’611 ¶ [0021]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2020/0107387) discloses “when link statistics are used to compare channel conditions between the primary sink device 110 and the source device 105 (e.g., the S2B link 120) and the secondary sink device 115 and the source device (e.g., the eavesdrop link 130), it should be understood that any link statistic may be used for this comparison. In addition, when determining a relative quality of the links, a difference threshold of the link statistics may be used to identify a weaker or stronger link” (¶ [0051]) and “The relay engine 275 may determine a packet that was properly received by one of the primary sink device 110 or the secondary sink device 115 that is to be relayed to the other one of the primary sink device 110 or the secondary sink device 115. The relay engine 275 may utilize the bud link exchange engine 265 for the packet to be relayed over the B2B link 125. Thus, in the scenario where only one of the sink devices of the paired audio device 108 properly receives the packet, the relay engine 275 may be used to relay the packet to the sink device that did not receive the packet” (¶ [0052]).
Tong et al. (US 2019/0174232) discloses “secondary wireless headphone 106 in this example works in the snoop mode or the secondary mode, so that audio source 102 may not recognize the connection with secondary wireless headphone 106. To enable secondary wireless headphone 106 to work in the snoop mode or the secondary mode” (¶ [0050]) and “control module 234 of secondary wireless headphone 106 may switch secondary wireless headphone 106 into the normal mode or primary mode to become a “primary” headphone. The switch may be determined based on one or more parameters, such as the relative signal quality and/or relative power consumption between primary wireless headphone 104 and secondary wireless headphone 106” (¶ [0051]).
Wang et al. (US 2018/0352047) discloses “in scenario 1, the condition of switching to the low power consumption state is satisfied, the location of the switching node 403 is the current time, and the master device and the slave device are enabled to switch to the sniff mode (that is, state C) to lower the power consumption of the Bluetooth device. In scenario 2, the master device and the slave device maintain state B, and the master device forwards the data packet to the slave device to maintain data integrity of the slave device” (¶ [0081]).
Chen et al. (US 2018/0184234) discloses “The virtual slave of the BT network operates in a sniff (or sniffing, eavesdropping, or listening) mode ... the slave and the virtual slave might switch roles based on the link quality of the primary link 114 that each has with the audio source” (¶ [0017]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466